 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 LINA Y. PENG (NYBN 5150032)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        FAX: (415) 436-7234
          Email: ajay.krishnamurthy@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                         )   CASE NO. 17-CR-533-EMC
                                                       )
15            Plaintiff,                               )
                                                       )   Motion to Confirm Briefing Schedule with Respect to
16       v.                                            )   Defendant Wendt’s Motion in Limine to Exclude
                                                       )   Evidence Technician Testimony (ECF No. 1457).
17   JONATHAN JOSEPH NELSON et al,                     )
                                                       )   Hon. Edward M. Chen
18            Defendants.                              )
                                                       )
19

20            The United States respectfully requests that this Court confirm its previously ordered briefing
21 schedule with respect to the recently filed motion by Wendt. On February 3, 2021, Defendant Wendt

22 filed a motion in limine to (1) exclude the evidence of Luminol and presumptive blood testing at the

23 2017 search of the Hells Angels Fresno clubhouse on various grounds including Daubert and to (2)

24 exclude the testimony of Forensic Examiner Amanda Bakker on F.R.E. 401, 402, 403 and Daubert

25 grounds. (ECF No. 1457). Wendt noticed this motion to be heard on February 24, 2021, the date of the

26 case’s next status hearing before this Court.

27            As reflected in this Court’s minute order following the January 13, 2021, status conference, the
28 Court directed that the issue of FBI evidence recovery technicians be briefed according to the schedule

     Motion for Conf Briefing Schedule                 1
     17-CR-533-EMC
 1 for the third round of Daubert briefing. (ECF No. 1419 at 4.) The third round of Daubert briefing

 2 schedule set by the Court ordered that defendants’ opening briefs are due February 2, 2021, the

 3 government’s opposition briefs are due February 24, 2021, any replies due March 9, 2021, with a

 4 hearing set for March 24, 2021, at 9:00 a.m. (Id. at 2.)

 5           In accordance with this order, the government presently intends to file its opposition brief to

 6 Wendt’s motion on February 24, 2021, and the Court should hear the motion on March 24, 2021. For

 7 the avoidance of confusion, the government requests that the Court confirm its previously ordered

 8 schedule.

 9
10 DATED: February 4, 2021                                         Respectfully submitted,

11                                                                 DAVID L. ANDERSON
                                                                   United States Attorney
12

13
                                                                   _/s/_________________
14                                                                 AJAY KRISHNAMURTHY
                                                                   KEVIN J. BARRY
15                                                                 LINA Y. PENG
                                                                   Assistant United States Attorneys
16

17
                                               [PROPOSED] ORDER
18
             In accordance with the previously ordered schedule for the third round of Daubert briefing, the
19
     government shall file its opposition brief by February 24, 2021, to Wendt’s motion (ECF No. 1457).
20
     Any replies are due March 9, 2021. The Court will hear the motion on March 24, 2021, at 9:00 a.m.
21

22 IT IS SO ORDERED.

23

24
     DATED: February 5, 2021                                                             .
25                                                         EDWARD M. CHEN
                                                           United States District Court Judge
26

27

28

     Motion for Conf Briefing Schedule                2
     17-CR-533-EMC
